DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 5-6, 8-9, 10, 13-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ella et al (US 2014/0,329,475; hereinafter Ella) in view of Kenmochi et al (JP 2004187129) in view of Murase et al (US 2014/0,097,999; hereinafter Murase) in view of Lee et al (US 2014/0,233,441) 	
 	Regarding claim 2 and 15, Ella disclose a wireless device (wireless communication unit; abstract) comprising: an inherent transceiver configured to process radio-frequency signals (front end circuit to receive and transmit signals; ¶ 7); a first antenna (AF1) and a second antenna (AF2) (fig. 4); a radio-frequency packaged module (module substrate for radio front end module; ¶ 58, 68) comprising: a packaging substrate (LTCC is inherent to provide packaging for module substrate; ¶ 67, 68) configured to receive a plurality of components; a first die (e.g. 1st antenna switch die; ¶ nd die antenna switch die; ¶ 67) implemented on the packaging substrate, the second die including a second antenna switch module (ASW2) configured to provide switching for a second frequency band, and a third antenna switch module (another antenna switch) configured to provide switching for a third frequency band (¶ 19-20), the second antenna switch module coupled to the first node (DC) associated with the first antenna (AF1);  the third antenna switch module coupled to a second node associated with a second antenna (AF2); and a third die (inherent third die for diplexer DIP in the module substrate; ¶s 67-68) implemented on the packaging substrate, the third die including a diplexer circuit (DIP; fig. 4) including a first filter (top filter of DIP) coupled to the first antenna switch module (ASW1) and configured to pass the first frequency band, a second filter (bottom filter of DIP) coupled to the second antenna switch module (ASW2) and configured to pass the second frequency band.
Ella do not disclose a first electrostatic discharge network configured to dissipate electrostatic energy associated with the first frequency band and the second frequency band from the first node associated with the first antenna, the first electrostatic discharge network coupled to the first filter and the second filter, and a second electrostatic discharge network configured to dissipate electrostatic energy associated with the third frequency band from the second node associated with the second antenna.  In the same field of endeavor, Kenmochi et al disclose a diplexer circuit (11) including the first filter (11a) coupled to a first antenna switch module (12) and 
 	Regarding claim 3 and 16, Ella further disclose radio-frequency packaged module and device of claim 2 and 16 respectively, wherein the first antenna switch module including a first coupler (top coupler of DC branching to high frequency band switch module ASW1) configured to couple a signal associated with the first antenna switch module (ASW1), the second antenna switch module includes a second coupler (bottom coupler of DC branching to low frequency band switch module ASW2) configured to couple a signal associated with the second antenna switch module (ASW2) (fig. 4), and a third coupler (optional coupler) configured to couple a signal associated with the third antenna switch module (another antenna switch coupled to antenna AF2) (¶ 68).

 	Regarding claims 5 and 18, Murase further disclose further disclose radio-frequency packaged module and device of claim 2 and 16 respectively, wherein the first electrostatic discharge network (11A) is coupled to the first antenna (ANT1) and the second electrostatic discharge network (11B) is coupled to the second antenna (ANT2) (fig. 3).
	Regarding claim 6 and 19, Kenmochi further discloses further disclose radio-frequency packaged module and device of claim 3 and 16 respectively, wherein the second electrostatic discharge network (13) is coupled to the third antenna switch module (12; fig. 1, 14). 
Regarding claim 8 and 21, Ella further disclose further disclose radio-frequency packaged module and device of claim 2 and 16 respectively, wherein the radio-frequency packaged module further comprising a fourth die including a plurality of power amplifiers (PAs) and a plurality of filters (TXLB, TXHB, DU5, DU8; figs. 1, 4; ¶s 19-20, 32, 71).
 Regarding claim 9, Ella further the radio-frequency packaged module of claim 8 wherein the fourth die includes a first power amplifier for a transmission signal associated with the first frequency band and a second power amplifier for a transmission signal associated with the second frequency band. a first power amplifier (first power amplifier shown at the rightmost corner of fig. 4 that is connected to GSM Tx HB filter/GSM Transmit High-Band filter which connects to ASW1) for a transmission signal associated with the first frequency band (high frequency band), a second power amplifier (second power amplifier shown at the rightmost corner that is connected to GSM Tx LB filter/GSM Transmit Low-Band filter which connects to ASW2) for 
Regarding claim 10, Ella further discloses the radio-frequency packaged module of claim 9, wherein the first power amplifier (first PA that connects to GSM Tx HB) is coupled to a transmission node of the first antenna switch module (ASW1) and the second power amplifier (second PA that connects to GSM Tx LB) is coupled to a transmission node of the second antenna switch module (ASW2) (fig. 4).
Regarding claim 13, Ella further disclose the radio-frequency packaged module of claim 3, wherein one or more of the first coupler, second coupler, and the third coupler are bidirectional (the bidirectional coupler DC measures and compares forward power and reflected power to provide a measure for antenna matching; ¶ 39).
.

Allowable Subject Matter
Claims 7, 11, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Regarding claims 7 and 20, Ella, Kenmochi, Murase and Lee disclose the radio-frequency packaged module and device of claim 3 and 16 respectivey, wherein the cited prior art fails to disclose or suggest further comprising a multiplexor assembly configured to select a signal from one of the first coupler or the second coupler for output to a coupler output node.
	Regarding claim 11, Ella, Kenmochi, Murase and Lee disclose the radio-frequency packaged module of claim 2 wherein the cited prior art fails to disclose or suggest at least a portion of the diplexer circuit is conjugately matched with one or more of the first antenna switch module, the second antenna switch module, and the third antenna switch module.
 	Regarding claim 12, Ella, Kenmochi, Murase and Lee disclose the radio-frequency packaged module of claim 2 wherein the cited prior art fails to disclose or 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571)272-7891. The examiner can normally be reached M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LANA N LE/Primary Examiner, Art Unit 2648